Citation Nr: 1438563	
Decision Date: 08/29/14    Archive Date: 09/03/14

DOCKET NO.  09-41 627	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel



INTRODUCTION

The Veteran had active service in the U.S. Air Force from September 1952 to August 1960.  He also had additional service in the U.S. Air Force Reserves and the U.S. Army Reserves.  He died in February 2006.  The Appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which denied the Appellant's claim of service connection for the cause of the Veteran's death.  The Appellant disagreed with this decision in May 2009.  She perfected a timely appeal in October 2009.

In May 2014, the Board requested an opinion from a Veterans Health Administration (VHA) clinician regarding the contended causal relationship between active service and the cause of the Veteran's death.  After this opinion was obtained, a copy was provided to the Appellant in June 2014 and she was given 60 days to respond.  See 38 C.F.R. §§ 20.901, 20.903 (2013).  There is no record of a response from the Appellant.


FINDINGS OF FACT

1.  The record evidence, to include the Veteran's death certificate, shows that he died in February 2006; the immediate cause of death was cardiorespiratory arrest and the underlying causes of death were pneumonia and chronic obstructive pulmonary disease.

2.  At the time of the Veteran's death, service connection was not in effect for any disabilities.

3.  The record evidence does not show that the cause of the Veteran's death is related to active service or any incident of service.


CONCLUSION OF LAW

The Veteran's death was not caused by, or substantially or materially contributed to, a disability incurred in or aggravated by active service.  38 U.S.C.A. §§ 1101, 1110, 1131, 1137, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Before assessing the merits of the appeal, VA's duties under the Veterans Claims Assistance Act of 2000 (VCAA) must be examined.  The VCAA provides that VA shall apprise a claimant of the evidence necessary to substantiate his claim for benefits and that VA shall make reasonable efforts to assist a claimant in obtaining evidence unless no reasonable possibility exists that such assistance will aid in substantiating the claim.

In a letter issued in September 2007, VA notified the Appellant of the information and evidence needed to substantiate and complete her claim, including what part of that evidence she was to provide and what part VA would attempt to obtain for her.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  This letter informed the Appellant to submit medical evidence relating the cause of the Veteran's death to active service and noted other types of evidence the Appellant could submit in support of her claim.  The Appellant also was informed of when and where to send the evidence.  After consideration of the contents of this letter, the Board finds that VA has satisfied substantially the requirement that the Appellant be advised to submit any additional information in support of her claim.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In the context of a claim for DIC benefits, § 5103(a) notice must include (1) a statement of the conditions, if any, for which a Veteran was service-connected at the time of his or her death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service connected.  Hupp v. Nicholson, 21 Vet. App. 342, 352-53 (2007).  While there are particular notice obligations with respect to a claim for DIC benefits, there is no preliminary obligation of the part of VA to conduct a pre-decisional adjudication of the claim prior to providing § 5103(a)-compliant notice.

The Board notes that the Appellant was not informed specifically of the conditions for which service connection was in effect at the time of the Veteran's death, although.  Here, the Veteran was not service-connected for any conditions, and the Appellant has forwarded her argument that the cause of death was related to disability incurred as a result of pneumonia in service.  The Board finds that, despite the lack of Hupp-compliant notice, the adjudication of the currently appealed claim is not prejudicial to the Appellant as her theory has been fully considered and developed.

With respect to the timing of the notice, the Board points out that the Court has held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim for VA benefits.  See Pelegrini, 18 Vet. App. at 112.  Here, the September 2007 VCAA notice was issued prior to the currently appealed rating decision issued in August 2008; thus, this notice was timely.  Although the Appellant was not provided with Dingess notice, because her claim is being denied in this decision, any question as to the appropriate disability rating or effective date is moot.  See Dingess, 19 Vet. App. at 473.  And any defect in the timing or content of the notice provided to the Appellant and her service representative has not affected the fairness of the adjudication.  See Mayfield, 444 F.3d at 1328.

The Board also finds that VA has complied with the VCAA's duty to assist by aiding the Appellant in obtaining evidence and affording her the opportunity to give testimony before the RO and the Board, although she declined to do so.  It appears that all known and available records relevant to the issue on appeal have been obtained and associated with the Veteran's claims file; the Appellant has not contended otherwise.  The Virtual VA claims file has been reviewed and no relevant evidence was located there.  The Appellant does not contend, and the evidence does not show, that the Veteran was in receipt of Social Security Administration (SSA) disability benefits during his lifetime such that a remand to obtain his SSA records is required.

In March 2008, the National Personnel Records Center in St. Louis, Missouri (NPRC), notified VA that certain of the Veteran's service treatment records were missing and likely destroyed in the July 1973 fire at NPRC.  It appears that the Veteran's service treatment records from his first period of active service in the U.S. Air Force from 1952 to 1956 have been associated with the claims file.  In cases where the Veteran's service treatment records (or other pertinent records, for that matter) are unavailable through no fault of the claimant, there is a heightened obligation to assist the claimant in the development of his or her case.  O'Hare v. Derwinski, 1 Vet. App. 365 (1991).  VA must provide an explanation to the Veteran (or the Appellant) regarding VA's inability to obtain his or her service treatment records.  Dixon v. Derwinski, 3 Vet. App. 261 (1992).  The Court also has held that VA's efforts to obtain service department records shall continue until the records are obtained or unless it is reasonably certain that such records do not exist or that further efforts to obtain those records would be futile.  Hayre v. West, 188 F.3d 1327 (Fed. Cir. 1999); see also McCormick v. Gober, 14 Vet. App. 39 (2000).  

In May 2008, the RO contacted the Appellant and requested that she provide any copies of the Veteran's service treatment records that were in her possession.  The Appellant responded in July 2008 that she did not have any of the Veteran's service treatment records.  The RO formally concluded in June 2008 that it was reasonably certain that additional service treatment records for the Veteran do not exist and further efforts to obtain them would be futile.  The Board agrees.

In determining whether a medical opinion is warranted in a claim for Dependency and Indemnity Compensation (DIC), VA must determine if such opinion is "necessary to substantiate the claim" or whether, instead, "no reasonable possibility exists that such assistance would aid in substantiating the claim."  DeLaRosa v. Peake, 515 F.3d 1319, 1322 (Fed. Cir. 2008); Wood v. Peake, 520 F.3d 1345, 1348 (Fed. Cir. 2009); 38 U.S.C.A. § 5103A(a).  In this case, the Board notes that the medical evidence, to include a certificate of death, shows that the Veteran died several decades after his service separation of cardiorespiratory arrest due to pneumonia and chronic obstructive pulmonary disease (COPD).  There is no reliable evidence of continuity of symptoms or competent opinion of a nexus between the Veteran's fatal cardiorespiratory arrest due to pneumonia and COPD and any incident of service.  It also is pertinent to note that, at the time of the Veteran's death, service connection was not in effect for any disabilities.  

Other than the Appellant' statements, which indicates that the cause of the Veteran's death may be associated with service, there is no suggestion that any cause of the Veteran's death is due to an event in service.  The Appellant is not competent to testify as to the cause of the Veteran's death as it requires medical expertise to diagnose.  Nor is the Appellant competent to testify as to the etiology of the Veteran's cardiorespiratory arrest due to pneumonia and COPD prior to his death.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

Nonetheless, given the absence of service treatment records, an opinion was obtained in May 2014 from a VA physician concerning the contended etiological relationship between the cause of the Veteran's death and active service.  In summary, VA has done everything possible to notify and assist the Appellant and no further action is necessary to meet the requirements of the VCAA.

Cause of Death Claim

The Appellant contends that the cause of the Veteran's death is related to active service.  She specifically contends that the Veteran's in-service treatment for pneumonia during his first period of active service in the U.S. Air Force caused or contributed to his death several decades later from cardiorespiratory arrest due to pneumonia and COPD.

Laws and Regulations 

To establish service connection for the cause of the Veteran's death, evidence must be presented which in some fashion links the fatal disease to a period of military service or an already service-connected disability.  See 38 U.S.C.A. §§ 1110, 1310; 38 C.F.R. §§ 3.303, 3.312; Ruiz v. Gober, 10 Vet. App. 352 (1997).  In short, the evidence must show that a service-connected disability was either the principal cause or a contributory cause of death.  For a service-connected disability to be the principal (primary) cause of death it must singly or with some other condition be the immediate or underlying cause or be etiologically related.  For a service-connected disability to constitute a contributory cause it must contribute substantially or materially; it is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312; see also Gabrielson v. Brown, 7 Vet. App. 36, 39 (1994).

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection also may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Establishing service connection generally requires (1) medical evidence of a presently existing disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)); Hickson v. West, 12 Vet. App. 247, 253 (1999).

If there is no evidence of a chronic condition during service or an applicable presumptive period, then a showing of continuity of symptomatology after service may serve as an alternative method of establishing the second and/or third element of a service connection claim.  See 38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488 (1997).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Evidence of a chronic condition must be medical, unless it relates to a condition to which lay observation is competent.  If service connection is established by continuity of symptomatology, there must be medical evidence that relates a current condition to that symptomatology.  See Savage, 10 Vet. App. at 495-498.

In Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013), the Federal Circuit overruled Savage and limited the applicability of the theory of continuity of symptomatology in service connection claims to those disabilities explicitly recognized as "chronic" in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013); see also 38 C.F.R. § 3.309(a).  The Veteran's death certificate lists cardiorespiratory arrest due to pneumonia and COPD as the cause of his death.  Because cardiorespiratory arrest due to pneumonia and COPD is not considered a "chronic" disability under 38 C.F.R. § 3.309(a), the theory of continuity of symptomatology is in applicable to the Appellant's claim.

The Board observes that, with respect to the Veteran's Reserve service, the applicable laws and regulations permit service connection only for disability resulting from disease or injury incurred or aggravated while performing active duty for training (ACDUTRA) or injury incurred or aggravated while performing inactive duty for training (INACDUTRA).  See 38 U.S.C.A. § 101(22), (24); 38 C.F.R. § 3.6. 

The presumption of soundness under 38 U.S.C.A. § 1111 does not apply when a claimant, veteran or otherwise, has not been examined contemporaneous to entering a period of ACDUTRA.  Smith v. Shinseki, 24 Vet. App. 40, 45 (2010).  The presumption pertaining to chronic diseases under 38 U.S.C.A. § 1112 and the presumption of aggravation under 38 U.S.C.A. § 1153 do not apply to ACDUTRA or INACDUTRA service.  Id.  See also Acciola v. Peake, 22 Vet. App. 320 (2008); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998); Paulson v. Brown, 7 Vet. App. 466, 470 (1995).

When a claim for service connection is based only on a period of ACDUTRA, there must be some evidence that the appellant became disabled as a result of a disease or injury incurred or aggravated in the line of duty during the period of ACDUTRA.  Smith, 24 Vet. App. at 47.  In the absence of such evidence, the period of ACDUTRA would not qualify as "active military, naval, or air service," and the appellant would not qualify as a "veteran" by virtue of ACDUTRA service alone.  Id. 

With respect to a claim for aggravation of a preexisting condition during ACDUTRA, the claimant must provide direct evidence both that a worsening of the condition occurred during the period of ACDUTRA and that the worsening was caused by the period of ACDUTRA.  Smith, 24 Vet. App. at 48.

It is the defined and consistently applied policy of VA to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  Reasonable doubt is one which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  It is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  See 38 C.F.R. § 3.102.

Factual Background

As noted above, certain of the Veteran's service treatment records likely were lost in the July 1973 fire at NPRC and not available for review.  A review of the Veteran's available service treatment records from his first period of active service in the U.S. Air Force from 1952 to 1956 shows that, at his enlistment physical examination in September 1952, clinical evaluation was completely normal.  The Veteran's chest x-ray was negative.  He denied all relevant pre-service medical history.

The Veteran was hospitalized at a U.S. Air Force Hospital between March 31, 1954, and April 14, 1954, following complaints of chills, fever, and right upper anterior pleuritic pain lasting for 2 days.  A chest x-ray showed "an infiltrative lesion" in the right upper lobe extending out from the hilum "believed to be bronchopneumonia."  The Veteran was given penicillin while in the hospital.  A repeat chest x-ray on April 6, 1954, "showed incomplete resolution of the pulmonary process."  The Veteran's penicillin was continued and his pneumonia subsequently resolved.  The diagnosis was bronchopneumonia, right upper lobe, organism undetermined.

At his separation physical examination in July 1956, the Veteran reported an in-service history of chronic or frequent colds and a chronic cough.  He denied all other relevant medical history.  The in-service examiner noted that the Veteran had been hospitalized during service for pneumonia in 1954 and had a normal recovery with no complications from this disease.  Clinical evaluation was normal except for enucleated tonsils and adenoids.  The Veteran's chest x-ray was normal.

The post-service evidence indicates that the Veteran was treated for COPD by VA clinicians in April and August 2001.  The April 2001 VA clinician noted that the Veteran's medical history included coronary artery disease which was asymptomatic.  An echocardiogram (EKG) taken in May 2001 was normal and the Veteran was advised that he had a low risk for significant coronary artery disease following a nuclear stress test that same month in May 2001.  He also was hospitalized for treatment of COPD in December 2005.

The Veteran died in February 2006.  His death certificate listed his cause of death as cardio-respiratory arrest, pneumonia and COPD.

In an opinion dated in May 2014, a VHA physician stated that he had reviewed the Veteran's medical records in detail, including records of his in-service hospitalization for pneumonia in 1954.  This physician noted that the medical records indicated that the Veteran had "lifelong asthma" and "a 40 pack-a-year history of smoking."  This physician also noted that the Veteran "appeared to have underlying heart disease that likely explains the cardiorespiratory arrest.  He had underlying longstanding asthma since childhood and a significant smoking history that explains the COPD."  This physician opined, "I cannot find anything to support any connection between [the Veteran's] pneumonia in 1954 which resolved completely and his medical problems and death in 2006.  I know of no condition that would behave this way and cause a death 52 years later."  He also opined, "There would be no likely connection between a pneumonia in 1954 and that list on [the Veteran's] death certificate (which appears undocumented) in these records."

Analysis

The Board finds that the preponderance of the evidence is against the Appellant's claim of service connection for the cause of the Veteran's death.  The Appellant contends that the Veteran's in-service hospitalization and treatment for pneumonia in 1954 caused or contributed to his death several decades later.  The record evidence does not support the Appellant's assertions regarding an etiological link between the cause of the Veteran's death and active service.  It shows instead that, although the Veteran was diagnosed as having pneumonia and hospitalized for treatment of this disease in 1954, it resolved completely (as the in-service examiner noted at the Veteran's separation physical examination in 1956 at the end of his first period of active service in the U.S. Air Force).  Although it is unfortunate that certain of the Veteran's service treatment records likely were lost in the July 1973 fire at the NPRC, the record evidence does not support a finding that the Veteran's in-service pneumonia, which resolved completely, caused or contributed to his death several decades later.  The VHA physician determined in May 2014 that there was nothing "to support any connection between [the Veteran's] pneumonia in 1954 which resolved completely and his medical problems and death in 2006."  This physician also opined that there was "no condition that would behave this way and cause a death 52 years later."  He opined further that there was "no likely connection" between the Veteran's in-service pneumonia and the (apparently undocumented) pneumonia listed on his death certificate.  The May 2014 VHA opinion was fully supported.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (finding that a medical opinion "must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  There is no competent contrary opinion of record.  The Appellant also has not identified or submitted any evidence, to include a medical nexus, which relates the cause of the Veteran's death to active service.  In summary, the Board finds that service connection for the cause of the Veteran's death is not warranted.

In this decision, the Board has considered all lay and medical evidence as it pertains to the issue.  38 U.S.C.A. § 7104(a) ("decisions of the Board shall be based on the entire record in the proceeding and upon consideration of all evidence and material of record"); 38 U.S.C.A. § 5107(b) (VA "shall consider all information and lay and medical evidence of record in a case"); 38 C.F.R. § 3.303(a) (service connection claims "must be considered on the basis of the places, types and circumstances of his service as shown by service records, the official history of each organization in which he served, his medical records and all pertinent medical and lay evidence").  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant. See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  

Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  A Veteran is competent to report symptoms that he experiences at any time because this requires only personal knowledge as it comes to him through his senses.  Layno, 6 Vet. App. at 470; Barr v. Nicholson, 21 Vet. App. 303, 309 (2007) (holding that, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation). 

The absence of contemporaneous medical evidence is a factor in determining credibility of lay evidence, but lay evidence does not lack credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan, 451 F.3d at 1337 (finding lack of contemporaneous medical records does not serve as an "absolute bar" to the service connection claim); Barr, 21 Vet. App. at 303 ("Board may not reject as not credible any uncorroborated statements merely because the contemporaneous medical evidence is silent as to complaints or treatment for the relevant condition or symptoms").  In determining whether statements submitted by a Veteran are credible, the Board may consider internal consistency, facial plausibility, consistency with other evidence, and statements made during treatment.  Caluza v. Brown, 7 Vet. App. 498 (1995).  

As part of the current VA disability compensation claim, in recent statements, the Appellant essentially has contended that the Veteran's in-service pneumonia caused continuous respiratory disability which led to his death from cardiorespiratory arrest due to pneumonia and COPD several decades later.   She appears to assert that his respiratory disabilities led to his termination of Air Force Reserve Service in 1989.

Notably, the Veteran's available records from the Air Force Reserve reflect that he denied a history of shortness of breath, pain or pressure in chest, chronic cough, and heart trouble on a Report of Medical History as late as August 1987.  At that time, he was medically described as having no major medical problems in the past.  He was later treated for cervical spine issues.  The Board observes for the benefit of the Appellant that the laws applying to her husband's Reserve service are much more stringent, and there is no credible evidence suggesting that any cause of death is related to a period of ACDUTRA or INACDUTRA.

The Board has weighed the Appellant's statements as to continuity of the Veteran's symptomatology between active service and his death and finds her current recollections and statements made in connection with a claim for VA compensation benefits to be of lesser probative value than the absence of complaints or treatment for decades after service, including the Veteran's own report of medical history in 1987.  The Appellant's assertions also are outweighed by the medical evidence (in this case, a May 2014 VA physician's opinion) which found no etiological link between the cause of the Veteran's death and active service.  For these reasons, the Board finds that the weight of the lay and medical evidence is against a finding of continuity of symptoms.


ORDER

Entitlement to service connection for the cause of the Veteran's death is denied.



____________________________________________
T. MAINELLI
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


